DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
The Claims are objected to because of the following informalities:
In Claim 17, line 17, the term “additioanl” should be replaced with –additional -- to correct spelling.
Appropriate correction is required and applicant should carefully review the Claims for any other informalities.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 17 and claims dependent thereon rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding Claim 17, lines 22-23, the term “for periodic monitoring of the WOB of the mechanically ventilated target patient" renders the claim indefinite because it is unclear if the limitation of work of breathing is intended to be erased as it was in mirrored claim 1. No previous 
Claim 17, line 23, recites the limitation "the WOB." There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 12, 13, 15, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Azzolini et al (US 2017/0304154) (“Azzolini”) in view of Kulstad et al (US 2014/0155965) (“Kulstad”) and further in view of Kassab (US 2016/0256076) and further in view of Novotni et al (US 2015/0217069) (“Novotni”) as noted in Applicant IDS dated 5/12/2020. 
Regarding Claim 1, while Azzolini teaches a system for monitoring a transpulmonary pressure of a mechanically ventilated target individual (Abstract, enteral nutrition system for monitoring transpulmonary pressure, [0039], [0046] wherein the system is envisioned in use with a ventilator and analysis used for changing ventilation), the system comprising: 
a feeding tube for insertion into a distal end of an esophagus of the mechanically ventilated target patient ([0025]-[0028] feeding tube / tubular element for insertion into esophagus, [0039], [0046] system outlined for use with ventilated patient); 
at least one esophageal body having a pressure dependent volume ([0027] the inflatable balloon / esophageal body has a pressure dependent volume); 

at least one hardware processor (Abstract, Fig. 2, processing means 8); and 
a non-transitory memory having stored thereon a code for execution by the at least one hardware processor (Abstract, non-transitory memory are recognized as inherent to the functioning of a processor), the code comprising code for: 
computing an estimate of esophageal wall pressure of the esophagus according to the pressure in the at least one esophageal body (Abstract, “detection means which can be connected to the first balloon to detect the patient's oesophageal pressure (p.sub.es)”) when the at least one esophageal body is inflated and is contacting the inner wall of the esophagus (Abstract, to detect pressure of an esophagus through a pressure transducer connected to a inflatable balloon, the balloon must contact the esophageal wall and change in data behavior will characterize the esophagus characteristics), 
computing the transpulmonary pressure of the mechanically ventilated target individual according to the esophageal wall pressure ([0041]), 
generating instructions for execution by the fluid controller for periodically inflating and deflating the at least one esophageal body for periodic monitoring of the transpulmonary pressure of the mechanically ventilated target patient while the feeding tube is in use ([0121] processing means performs balloon actuation after a threshold time, [0060] pattern display also indicates multiple measurements where each measurement requires both inflation and deflation), and
providing the set of instructions to the fluid controller to periodically inflate and deflate the at least one esophageal body ([0121], [0060]),
and Azzolini further teaches calibrating for an optimal balloon volume to find oesophageal pressure ([0069]-[0072], [0068] baseline data changes based on inflated volume of balloon),

in a first inflation stage: 
generating a first set of instructions for execution by a fluid controller for inflating the at least one esophageal body to a first target pressure in which pressure applied by the inflated at least one esophageal body is balanced by alveoli pressure applied by lung tissue on the esophageal wall, before a mechanical ventilator ventilating the mechanically ventilated target individual pushes air into lungs; 
providing the first set of instructions to the fluid controller to inflate the the at least one esophageal body to the first target pressure; 
in a second inflation stage: 
after the mechanical ventilator pushed air into the lungs and before the mechanical ventilator extracted air from the lungs, generating a second set of instructions for execution by the fluid controller for inflating the at least one esophageal body by injecting an additional volume, and sensing a second target pressure of the at least one esophageal body; 
providing the second set of instructions to the fluid controller to inflate the the at least one esophageal body by injecting the additional volume; 
computing the estimate of esophageal wall pressure with the additional volume;
computing the transpulmonary pressure when the at least one esophageal body is inflated with the additional volume, and
wherein the at least one esophageal body is in the deflated state for a longer time interval than in the inflated state.
However Kulstad teaches an esophageal based medical device (Abstract) which further comprises an esophageal pressure sensing component on an esophageal body that measures esophageal pressure by contacting the tissue ([0054] “The system comprises a heat transfer device having an inflatable heat transfer region, which is insertable within the esophagus the subject and, upon inflation, at least partially restricts gastric ventilation.” Heat transfer region 
Furthermore, Kuhlstad teaches that periodic deflation can be incorporated into the system where the periodic deflation state is longer in time than the inflation state ([0138] “The inflation time period may be about 5 to about 60 minutes, including about 10, about 15, about 20, about 25, about 30, about 35, about 40, about 45, about 50, or about 55 minutes…Periodic deflation of the inflatable heat transfer region allows for adequate gastric ventilation. For example, the controller may decrease pump output or otherwise deflate the inflatable heat transfer region. The deflation time period may be about 1 to about 10 minutes, including about 2, about 3, about 4, about 5, about 6, about 7, about 7, about 8, or about 9 minutes.” A 9 minute deflation period in comparison to a 5 minute inflation period is envisioned).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide two inflation stages to the system of Azzolini as there will be calibrated optimal inflation of the system of Azzolini after contacting the esophageal wall (a requirement by Kuhlstad) which indicates Azzolini will need to perform a first inflation to begin the esophageal pressure measurement by contacting the esophageal wall and a second inflation to optimize the esophageal pressure measurement. Further, Kassab confirms that a two-stage inflation is known in the art to characterize luminal organs in this manner. Thus, the two-stage inflation is a known technique when characterizing a luminal organ by contact (Kassab) to a known system characterizing a luminal organ (Azzolini) ready for improvement to 
Yet their combined efforts fail to teach the esophageal body is coupled to a distal portion of the feeding tube.
However Novotni teaches a ventilating system with transpulmonary pressure monitoring, wherein the transpulmonary pressure is derived from the breathing tube (Abstract, [0066]) wherein:
The esophageal body is coupled to a distal portion of an inserted tube ([0066] catheter 48 with a balloon 46 at distal end);
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to set the esophageal body of Azzolini at the distal portion of the feeding tube as Novotni teaches that this is a proper placement for deriving data representative of transpulmonary pressure. 
Regarding Claim 12, Azzolini, Kuhlstad, Kassab, and Novotni teach the system according to claim 1, and Azzolini further teaches the system comprising code for inflating the at least one esophageal body to according to a predefined volume ([0057], [0067] predefined / optimal volume found then used for the methodology of the invention).  
Regarding Claim 13, Azzolini, Kuhlstad, Kassab, and Novotni teach the system according to claim 1, and Azzolini further teaches the system comprising wherein the feeding tube includes an enteral feeding tube having a distal end designed for positioning within the digestive system when in use for enteral feeding ([0025]-[0028]).  
Regarding Claim 15, Azzolini, Kuhlstad, Kassab, and Novotni teach the system according to claim 1, and Azzolini further teaches wherein the feeding is sized and shaped for being disposed within the esophagus so that at least a distal end thereof is in the stomach lumen of a patient while at least one segment including the at least one esophageal body is placed in the esophagus of the patient ([0025]-[0028]).  

Regarding Claim 17, while Azzolini teaches a method for monitoring a transpulmonary pressure of a mechanically ventilated target individual (Abstract, enteral nutrition system for monitoring transpulmonary pressure, [0039], [0046] wherein the system is envisioned in use with a ventilator and analysis used for changing ventilation), the method comprising: 
providing a feeding tube for insertion into a distal end of an esophagus of the mechanically ventilated target patient ([0025]-[0028] feeding tube / tubular element for insertion into esophagus, [0039], [0046] system outlined for use with ventilated patient), wherein at least one esophageal body having a pressure dependent volume ([0027] the inflatable balloon / esophageal body has a pressure dependent volume);
computing an estimate of esophageal wall pressure of the esophagus according to the pressure in the at least one esophageal body (Abstract, “detection means which can be connected to the first balloon to detect the patient's oesophageal pressure (p.sub.es)”) when the 
computing the transpulmonary pressure of the mechanically ventilated target individual according to the esophageal wall pressure ([0041]),
periodically inflating and deflating the at least one esophageal body for periodic monitoring of the mechanically ventilated target patient while the feeding tube is in use ([0121] processing means performs balloon actuation after a threshold time, [0060] pattern display also indicates multiple measurements where each measurement requires both inflation and deflation),
Azzolini fails to teach
in a first inflation stage, inflating the at least one esophageal body to a first target pressure in which pressure applied by the inflated at least one esophageal body is balanced by alveoli pressure applied by lung tissue on the esophageal wall, before a mechanical ventilator ventilating the mechanically ventilated target individual pushes air into lungs; 
in a second inflation stage, after the mechanical ventilator pushed air into the lungs and before the mechanical ventilator extracted air from the lungs, inflating the at least one esophageal body by injecting an additional volume, and sensing a second target pressure of the at least one esophageal body; 
computing the estimate of esophageal wall pressure with the additional volume;
computing the transpulmonary pressure when the at least one esophageal body is inflated with the additional volume, and
wherein the at least one esophageal body is in the deflated state for a longer time interval than in the inflated state.

Furthermore, Kuhlstad teaches that periodic deflation can be incorporated into the system where the periodic deflation state is longer in time than the inflation state ([0138] “The inflation time period may be about 5 to about 60 minutes, including about 10, about 15, about 20, about 25, about 30, about 35, about 40, about 45, about 50, or about 55 minutes…Periodic deflation of the inflatable heat transfer region allows for adequate gastric ventilation. For example, the controller may decrease pump output or otherwise deflate the inflatable heat transfer region. The deflation time period may be about 1 to about 10 minutes, including about 2, about 3, about 4, about 5, about 6, about 7, about 7, about 8, or about 9 minutes.” A 9 minute deflation period in comparison to a 5 minute inflation period is envisioned).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide two inflation stages to the system of Azzolini as there will be calibrated optimal inflation of the system of Azzolini after contacting the esophageal wall (a requirement by Kuhlstad) which indicates Azzolini will need to perform a first inflation to begin 
Yet their combined efforts fail to teach the esophageal body is coupled to a distal portion of an inserted tube.
However Novotni teaches a ventilating system with transpulmonary pressure monitoring, wherein the transpulmonary pressure is derived from the breathing tube (Abstract, [0066]) wherein the esophageal body is coupled to a distal portion of an inserted tube ([0066] catheter 48 with a balloon 46 at distal end).
. 

Claim(s) 2, 14, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Azzolini in view of Kuhlstad and further in view of Kassab and further in view of Novotni and further in view of Elia et al (US 2016/0151248) (“Elia”) as noted in Applicant IDS dated 5/12/2020.
Regarding Claim 2, while Azzolini, Kuhlstad, Kassab, and Novotni teach the system according to claim 1, their combined efforts fail to teach the system further comprising code instructions for detecting a gastric reflux event based on an analysis of at least one impedance value measured by at least one impedance sensor located on a distal end of the feeding tube, and code for generating instructions for inflating the at least one esophageal body in response to the detected gastric reflux event.    
However Elia teaches a monitoring naso/orogastric tube (Abstract) wherein the tube monitors gastric reflux based on an analysis of at least one impedance value measured by at least one impedance sensor located on a distal end of the feeding tube ([0008], [0039]) and further teaches generating instructions for inflating an esophageal body in response to the detected gastric reflux event (Fig. 1, [0082], [0083] prevents reflux from harming tissue in esophagus).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to additionally perform impedance monitoring for gastric reflux as taught by Elia with the system of Azzolini, Kuhlstad, Kassab, and Novotni as this provides greater functionality to the system and enables the healthcare provide to use the balloon to both judge the esophageal pressure and stop harm to tissue from gastric reflux.
Regarding Claim 14, while Azzolini, Kuhlstad, Kassab, and Novotni teach the system according to claim 1, and Azzolini further teaches the system comprising wherein the feeding tube includes an enteral feeding tube having a distal end designed for positioning within the digestive system when in use for enteral feeding ([0025]-[0028]), their combined efforts fail to teach the enteral feeding tube is a nasogastric tube.
However Elia teaches a naso/orogastric monitoring system (Abstract) where a sensor may be positioned in the esophagus by either an enteral feeding tube or a nasogastric tube ([0051]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to set the gastric feeding tube of Azzolini as either an enteral feeding tube or a nasogastric tube as taught by Elia as a simple substitution of one known feeding tube for another to obtain predictable results of enabling feeding while the surface of the feeding tube is provided with a sensor.
Regarding Claim 16, while Azzolini, Kuhlstad, Kassab, and Novotni teach the system according to claim 1, their combined efforts fail to teach wherein the at least one esophageal body is located within about 0-5 centimeters from the lower esophageal sphincter (LES) when inflated and contacting the inner wall of the esophagus.  
However Elia teaches a naso/orogastric monitoring system (Abstract) where a sensing component of the esophagus is located about 0-5 centimeters from the low esophageal sphincter ([0019]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to set the esophageal body of Azzolini at the specified location of Elia as the application of a known technique for placing a sensor at an appropriate location in the esophagus (Elia) to the known esophagus characterizer (Azzolini) ready for improvement to yield predictable results of having a sensor capable of gathering data representative of the esophagus by being placed at a suitable location.

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Azzolini in view of Kuhlstad and further in view of Kassab and further in view of Novotni and further in view of Belalcazar et al (US 2005/0124908) (“Belalcazar”) and further in view of Mabary et al (US 2017/0143248) (“Mabary”).
Regarding Claim 3, while Azzolini, Kuhlstad, Kassab, and Novotni teach the system according to claim 1, their combined efforts fail to teach the system further comprising code instructions for sensing an estimated amount of lung fluid in at least one lung of the target individual based on an analysis of at least one impedance value measured by at least one impedance sensor located on a distal end of the feeding tube, and 
code for generating instructions for periodically inflating the at least one esophageal body for periodic monitoring of the amount of lung fluid.  
However Belalcazar teaches a lung fluid monitor (Abstract) wherein lung fluid may be evaluated from impedance measurements within the esophagus ([0004] ‘In addition, it is possible to detect the volume of fluid in chambers of the heart by making an electrical impedance measurement using "pill" electrodes, swallowed into the esophagus, and external electrodes attached to the skin.’ [0011]) and Mabary teaches that an esophageal-balloon system may apply electrodes on the balloon surface to make impedance measurements (Abstract).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the system of Azzolini, Kuhlstad, Kassab, and Novotni by applying electrodes on the surface of the esophageal body in the known way of Mabary as this enables a further calculation of lung fluid as taught by Belalcazar. The combination of these teachings would add functionality by using the same enteral feeding tube-based inflating esophageal catheter with newly added impedance electrodes to add contextual data of the subject’s health status.

Claim(s) 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Azzolini in view of Kuhlstad and further in view of Kassab and further in view of Novotni and further in view of Saeed et al (US 9,554,740) (“Saeed”).
Regarding Claim 4, while Azzolini, Kuhlstad, Kassab, and Novotni teach the system according to claim 1, and Azzolini further teaches the system comprising: 
code for computing a trend curve according to a plurality of esophageal wall pressures measured over a plurality of ventilation cycles for each periodic inflation of the at least one esophageal body (See Claim 1 Rejection, [0057] transpulmonary pressure, esophageal pressure, their variations show, [0060] a pattern of the values gathered may be shown, graph of the parameter values is recognized as a trend curve), wherein each ventilation cycle mechanically performs inhalation and exhalation for the target individual; 
their combined efforts fail to teach wherein the transpulmonary pressure is estimated according to the trend curve.  
However Saeed teaches a respiratory monitoring system (Abstract) using a ventilator (Col. 4, L. 10-21) wherein past respiratory data may be considered and used for predicting, and that predicting can be used to evaluate potential threshold passing events (Abstract, Claim 1).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to make decisions on trending data from past patient data as this allows healthcare providers to intervene when a subject is trending to an undesired health status. 
Regarding Claim 5, while Azzolini, Kuhlstad, Kassab, and Novotni teach the system according to claim 1, and Azzolini further teaches the system comprising: 
code for computing a trend curve according to a plurality of transpulmonary pressures measured over a historical time interval ([0057] transpulmonary pressure, esophageal pressure, 
their combined efforts fail to teach code for predicting a future transpulmonary pressure at a future time interval according to the trend curve.
However Saeed teaches a respiratory monitoring system (Abstract) using a ventilator (Col. 4, L. 10-21) wherein past respiratory data may be considered and used for predicting, and that predicting can be used to evaluate potential threshold passing events (Abstract, Claim 1).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to make decisions on trending data from past patient data as this allows healthcare providers to intervene when a subject is trending to an undesired health status. 

Claim(s) 6 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Azzolini in view of Kuhlstad and further in view of Kassab and further in view of Novotni and further in view of Saeed and further in view of Elia.
Regarding Claim 6, while Azzolini, Kuhlstad, Kassab, Novotni, and Saeed teach the system according to claim 5, and teach predicting future transpulmonary pressures and thresholds that may be crossed by the future transpulmonary pressure (See Claim 1 Rejection), and Saeed teaches where predicted data can be the basis for an alert (Col. 2, L. 58 – Col. 3, L. 15), their combined efforts fail to teach generating an alert for presentation on a display of a client terminal when the threshold will be surpassed.
However Elia teaches a naso/orogastric monitoring system (Abstract) where an alert may be presented on a display based on gathered data ([0038] display has alerts based on gathered data).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to perform the alert functionality seen in Azzolini, Kuhlstad, 
Regarding Claim 18, Azzolini, Kuhlstad, Kassab, Novotni, Saeed, and Elia teach the system according to claim 6, and Saeed further teaches wherein the threshold is indicative of onset of acute respiratory distress syndrome (ARDS) (Col. 2, L. 58 – Col. 3, L. 15, “The exemplary apparatus 10 provides an instantaneous, ongoing measure of the stability of a patient's respiratory system, e.g., the likelihood that the patient will be subject to gas exchange compromise, and perhaps develop acute/adult respiratory distress syndrome ( ARDS) or acute lung injury (ALI). The measure can be used as the basis for predictive alerts that indicate which patients are likely to develop serious respiratory problems if preventive action is not taken. An alert can be issued when the measure of respiratory stability indicates that the patient will soon become unstable.”).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to recognize that predictive analysis with alerts in view of thresholds taught by Saeed may have those threshold characterized by certain patient conditions such as ARDS as this provides a clearer picture of what intervention a healthcare provider in anticipating based on a patient profile.

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Azzolini in view of Kuhlstad and further in view of Kassab and further in view of Novotni and further in view of Moon et al (US 2009/0118626) (“Moon”) and further in view of Chuang et al (US 2012/0302922) (“Chuang”).
Regarding Claim 7, while Azzolini, Kuhlstad, Kassab, and Novotni teach the system according to claim 1, and Azzolini further teaches calculating compliance of components in the 
	However Moon teaches a respiratory monitoring system (Abstract) and further teaches that an estimate of lung wall elasticity can be found from the transpulmonary pressure ([0114] and it is noted that the Young modulus of a material is a measure of it’s elasticity in Chuang [0030]). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further utilize the components of Azzolini, Kuhlstad, Kassab, and Novotni and find lung wall compliance as taught by Moon as a teaching for fulfilling the computation of a respiratory system compliance by specifically stating what value is used (transpulmonary pressure) and what component is evaluated (lung wall).

Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Azzolini in view of Kuhlstad and further in view of Kassab and further in view of Novotni and further in view of Euliano et al (US 2012/0215081) (“Euliano”).
Regarding Claim 19, while Azzolini, Kuhlstad, Kassab, and Novotni teach the system according to claim 1, their combined efforts fail to teach the system further comprising code for computing a work of breathing (WOB) according to the computed transpulmonary pressure.  
However Euliano teaches a ventilation system (Abstract) and further teaches that a monitored esophageal pressure can optimize ventilator settings by determining work of breathing (Abstract). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to compute the work of breathing of Euliano as the means for controlling the ventilator taught by Azzolini through the evaluation of esophageal pressure. . 

Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Azzolini in view of Kuhlstad and further in view of Kassab and further in view of Novotni and further in view of Euliano and further in view of Saeed.
Regarding Claim 20, while Azzolini, Kuhlstad, Kassab, Novotni, and Euliano teach the system according to claim 19, their combined efforts fail to teach the system comprising code for predicting a future WOB value at a future time interval based on an analysis of a plurality of historical computed WOB values.  
However Saeed teaches a respiratory monitoring system (Abstract) using a ventilator (Col. 4, L. 10-21) wherein past respiratory data may be considered and used for predicting, and that predicting can be used to evaluate potential threshold passing events (Abstract, Claim 1).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to send instructions over a network as taught by Saeed to a ventilator taught by Azzolini, Kuhlstad, Kassab, Novotni, and Euliano as a teaching to ensure delivery of instructions in a consistent manner among the practitioners of the invention. Furthermore, it would be obvious to make decisions on predicted data (i.e. work of breathing) from past patient data as this allows healthcare providers to intervene when a subject is trending to an undesired health status. Finally, it would be obvious to judge the probability of a threshold being crossed as this provides a set point to judge when the intervention should occur.

Claim(s) 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Azzolini in view of Kuhlstad and further in view of Kassab and further in view of Novotni and further in view of Euliano and further in view of Ballantine et al ("The work of breathing: potential for clinical application and the results of studies performed on 100 normal males." Annals of surgery 171.4 (1970): 590. ) (“Ballantine”) and further in view of Saeed.
Regarding Claim 21, while Azzolini, Kuhlstad, Kassab, and Novotni teach the system according to claim 1, their combined efforts fail to teach the system further comprising code for computing instructions for adjustment of at least one parameter of a mechanical ventilator that automatically mechanically ventilates the target individual according to the predicted future WOB value, wherein the instructions are transmitted to the mechanical ventilator over a network, wherein the instructions for adjustment of at least one parameter of the mechanical ventilator are computed while the feeding tube is in place without removal of the feeding tube.
However Euliano teaches a ventilation system (Abstract) and further teaches that a monitored esophageal pressure can optimize ventilator settings by determining work of breathing (Abstract). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to compute the work of breathing of Euliano as the means for controlling the ventilator taught by Azzolini through the evaluation of esophageal pressure. Additionally, Ballantine teaches a respiratory analysis (p590) wherein transpulmonary pressure may be used to compute work of breathing (p591). 
In short, Azzolini teaches that esophageal pressure can be used to calculate transpulmonary pressure and ventilator efficacy may be determined from the analysis of respiratory parameters. Novotni teaches that respiratory parameters are used for automatic change of instructions in the ventilator. Euliano teaches that an intermediate link between the ventilator adjustment and the esophageal pressure may be a calculation of work of breathing. And Ballantine teaches that a transpulmonary pressure may also be used to calculate work of breathing. This indicates that one of ordinary skill in the art would recognize that esophageal pressure could be used to calculate transpulmonary pressure. They would recognize that 
Yet their combined efforts fail to teach the system further comprising code for computing instructions for adjustment of at least one parameter of a mechanical ventilator that automatically mechanically ventilates the target individual according to the predicted future WOB value, wherein the instructions are transmitted to the mechanical ventilator over a network, wherein the instructions for adjustment of at least one parameter of the mechanical ventilator are computed while the feeding tube is in place without removal of the feeding tube.
However Saeed teaches a respiratory monitoring system (Abstract) using a ventilator (Col. 4, L. 10-21) wherein past respiratory data may be considered and used for predicting, and that predicting can be used to evaluate potential threshold passing events (Abstract, Claim 1), and teaches that communication between components of a system may be performed over a network (Col. 4, L. 25-47).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to send instructions over a network as taught by Saeed to a ventilator taught by Azzolini, Novotni, Euliano, and Ballantine as a teaching to ensure delivery of instructions in a consistent manner among the practitioners of the invention. Furthermore, it would be obvious to make decisions on predicted data (i.e. work of breathing) from past patient data as this allows healthcare providers to intervene when a subject is trending to an undesired health status. Finally, it would be obvious to judge the probability of a threshold being crossed as this provides a set point to judge when the intervention should occur.

Claim(s) 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Azzolini in view of Kuhlstad and further in view of Kassab and further in view of Novotni and further in view of Euliano and further in view of Elia.
Regarding Claim 9, while Azzolini, Kuhlstad, Kassab, Novotni, and Euliano teach the system according to claim 19, and Euliano further teaches that work of breathing will be representing by a pressure-volume graph ([0045]), Azzolini teaches comparing reference parameters values and calculated parameter values ([0044]-[0045]) and teaches that reference values may be added to a display ([0059]), their combined efforts fail to teach the pressure-volume graph depicting the WOB computed for the target individual and a reference WOB curve estimated for normal functioning lungs.  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, that based on the teachings of Euliano of how to visually represent work of breathing, the teachings of Azzolini on comparing baseline and calculated data, the teachings of displaying reference data, a comparison of reference and calculated data may be done visually and may be done for the work of breathing parameter with a visual that best reflects work of breathing (i.e. pressure volume graph).
Yet their combined efforts fail to teach presenting within a GUI.
However Elia teaches a naso/orogastric monitoring system (Abstract) where a display of data incorporates a graphical user interface ([0074] the display includes a GUI).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to utilize a GUI as taught by Elia in the display of Azzolini as the application of a known technique for displaying to the known displaying system ready for improvement to yield predictable results.
Regarding Claim 10, while Azzolini, Kuhlstad, Kassab, Novotni, and Euliano teach the system according to claim 19, and teach evaluation of the work of breathing of a patient (See Claim 1 Rejection), and teach displaying a trend curve of a parameter ([0060] a graph of a pattern of a parameter values indicates a trend curve over a period of time), their combined efforts fail to teach presenting this data within a GUI.  

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to utilize a GUI as taught by Elia in the display of Azzolini as the application of a known technique for displaying to the known displaying system ready for improvement to yield predictable results.

Response to Arguments
Applicant’s amendments and arguments filed 10/28/2021 with respect to the claim objections have been fully considered and are persuasive. The objection(s) is/are withdrawn.
Applicant’s amendments and arguments filed 10/28/2021 with respect to the 35 USC 112(b) rejections have been fully considered and are persuasive. The rejection(s) is/are withdrawn.
Applicant’s amendments and arguments filed 10/28/2021 with respect to the 35 USC 101 rejections have been fully considered and are persuasive. The periodic inflation and deflation preventing damage to the esophageal wall and prevention of errors from renewed balloon pressure outline an improvement. The rejection(s) is/are withdrawn. 
Applicant’s amendments and arguments filed 10/28/2021 with respect to the 35 USC 103 rejections have been fully considered and are persuasive. The rejection(s) is/are withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Azzolini, Kuhlstad, Kassab, and Novotni for claims 1 and 17.
Consequently, claims 2-7, 9-10, 12-16, and 18-21 remain rejected based on their dependency on rejected independent claims 1 and 17.

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAIRO H PORTILLO whose telephone number is (571)272-1073. The examiner can normally be reached M-F 9:00 am - 5:15 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571)272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 

/JAIRO H. PORTILLO/
Examiner
Art Unit 3791



/JACQUELINE CHENG/Supervisory Patent Examiner, Art Unit 3791